Exhibit 10.1



English Translation

 

of

 

Termination Letter

 

Party A: Beijing Shenzhou Rongtong Investment Management Co., Ltd 

Party B: American Arki Network Service Beijing Co., Ltd

 

Whereas:

 

Party A is an operating entity in China. Party B is a VIE of Consumer Capital
Group Inc. (“Consumer Capital”). The parties entered into an Equity Transfer
Agreement (the “Agreement”) on November 17, 2017. According to the Agreement,
Party B acquired 100% of the issued and outstanding equity securities of Party A
from its shareholders (the “Shareholders”). Party B also issued to the
Shareholders an aggregate of 4,175,417 shares of common stock of Consumer
Capital (the “Common Stock”). Specifically, Zheng Xiao received 1,461,387 shares
of Common Stock; Ruisong XU received 1,252,643 shares of Common Stock; and Lijun
Xiao received 1,461,387 shares of Common Stock.

 

As of March 29, 2018, both parties mutually agreed to terminate the Agreement
dated November 17, 2017, and reached the following agreements:

 

Before the Equity Transfer Agreement, the Shareholders owned 100% of the issued
and outstanding equity securities of Party A. Particularly, Zheng Xiao owned
35%, Lijun Xiao owned 35%, and Ruisong Xu owned 30%. The Shareholders
transferred all the shares to Party B. Through voluntary and friendly
negotiation, the Shareholders agree to return the aggregate of 4,175,417 shares
of Common Stock to Consumer Capital. And Party B agrees to return the shares of
Party A to the Shareholders.

 

 

Party A: Beijing Shenzhou Rongtong Investment Management Co., Ltd

 

Ruisong XU  _/s/ Ruisong XU __________________

 

Lijun XIAO  _/s/ Lijun XIAO ___________________

 

Zhen XIAO  _/s/ Zhen XIAO ___________________

 

 

 

Party B: American Arki Network Service Beijing Co., Ltd

Legal Representative: /s/ Jianmin Gao

 

Date: March 29, 2018

 



 